283 Pa. Superior Ct. 177 (1980)
423 A.2d 1047
Beth WAASDORP and Donald Waasdorp,
v.
Carol F. DiGIUSEPPE and Nicola DiGiuseppe, Appellants.
Superior Court of Pennsylvania.
Argued June 10, 1980.
Filed December 29, 1980.
*178 Charles W. Craven, Philadelphia, for appellants.
Joseph H. Reiter, Philadelphia, for appellees.
Before PRICE, WICKERSHAM and LIPEZ, JJ.
PRICE, Judge:
This appeal has been taken from the order entered September 12, 1979, by the Court of Common Pleas of Delaware County. That order dismisses the motions for new trial filed on behalf of appellants. There has been no entry of judgment.
Where a motion for a new trial is made after a verdict and the motion is overruled, no appeal lies from the order refusing the new trial. Such an order is interlocutory and is unappealable. General Electric Credit Corporation v. Aetna Casualty and Surety Company, 437 Pa. 463, 263 A.2d 448 (1970); Pa.R.A.P. 301.
*179 In such cases, the appeal must be from the judgment which is entered on the verdict. General Electric Credit Corporation v. Aetna Casualty and Surety Company, et al., supra.
It is, therefore, necessary to quash this appeal. Further, the principles of law and procedure that require this result are too vital and necessary to waive or overlook, even in the name of judicial economy.
The appeal is quashed.